DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-16, and 18-19 are allowed.

The following is an examiner’s statement of reasons for allowance:

As amended in the response filed 7/18/22, the limitations “wherein the voltage comparison circuit comprises a first comparator, a second comparator, and a detection switch, wherein the preset voltage comprises a first preset voltage and a second preset voltage; wherein the first comparator comprises a non-inverting input terminal directly electrically connected to the logic signal receiving terminal, an inverting input terminal directly electrically connected to the first preset voltage, and an output terminal directly electrically connected to a control terminal of the detection switch, wherein the detection switch comprises an input terminal directly electrically connected to the logic signal receiving terminal. and an output terminal directly electrically connected to a non-inverting input terminal of the second comparator; wherein the second comparator comprises an inverting input terminal directly electrically connected to the second preset voltage, and an output terminal directly electrically connected to a control terminal of the control circuit; wherein the detection switch is turned on at a low level, and the first preset voltage is greater than the second preset voltage; wherein when the logic voltage is lower than the second preset voltage, the output terminal of the first comparator outputs a low level to the control terminal of the detection switch to turn on the detection switch, and the logic voltage is transmitted through the input terminal of the detection switch to the output terminal of the detection switch and further to the non-inverting input terminal of the second comparator, and wherein at the second comparator, because the logic voltage is lower than the second preset voltage, the second comparator is operative to output a low level which is transferred to the control terminal of control switch to turn on control switch, causing the power terminal of the driving chip to be electrically connected to the power output terminal of the power chip; wherein when the logic voltage is greater than the first preset voltage, then the first comparator outputs a high level to the control terminal of the detection switch, which is thus turned off and so outputs a low level to the non-inverting input terminal of the second comparator, wherein at the second comparator, because the low level is less than the second preset voltage input to the inverting input terminal of the second comparator, the second comparator outputs a low level to the control terminal of control switch, which is thus turned on causing the power terminal of the driving chip to be electrically connected to the power output terminal of the power chip, wherein when the logic voltage is greater than the second preset voltage and less than the first preset voltage, then the first comparator outputs a low level to the control terminal of the detection switch, which is thus turned on and so the logic voltage is transferred through the input terminal of detection switch to the output terminal of the detection switch and further to the non-inverting input terminal of the second comparator, and wherein at the second comparator, because the logic voltage is greater than the second preset voltage, the second comparator outputs a high level to the control terminal of control switch, which is thus turned off causing the power terminal of the driving chip to be electrically disconnected to the power output terminal of the power chip”, in combination with the other limitations of claim 1 (and similarly claims 15 and 16), are not taught or suggested by the prior art.  Thus, claims 1, 4-16, and 18-19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626